t c memo united_states tax_court robert a read petitioner v commissioner of internal revenue respondent docket no filed date leroy boyer for petitioner donald e edwards and bruce k meneely for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax the issues in this case arise out of a claimed net_operating_loss nol_carryback from to the nol_carryback is based on a bad_debt deduction claimed by petitioner on his individual federal_income_tax return petitioner's bad_debt deduction is based upon the alleged worthlessness of his right of subrogation which arose when petitioner was forced to honor a guarantee of his partnership's debt thus resolution of the deficiency depends upon the validity of the claimed bad_debt deduction specifically the issues for decision are whether petitioner paid a debt from vip investors to security bank in his capacity as a guarantor during the taxable_year and if so whether an alleged debt from vip investors to petitioner created by the right of subrogation became worthless during the taxable_year and if so whether the debt which arose by right of subrogation was a business or a nonbusiness_bad_debt findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference petitioner robert a read resided in tulsa oklahoma at the time he filed his petition it is well settled that this court may determine the correct amount of a nol for a year not in issue as a preliminary step in making determinations for the taxable_year or years at issue sec_6214 61_tc_436 affd without published opinion 510_f2d_970 3d cir 56_tc_1083 affd on other issue 482_f2d_150 3d cir and cases cited therein for the taxable_year petitioner timely filed an individual federal_income_tax return he also filed two amended federal_income_tax returns dated date and date for the taxable_year petitioner timely filed an individual federal_income_tax return on his return petitioner claimed a business_bad_debt deduction of dollar_figure because of the bad_debt deduction and other losses not at issue in this case petitioner claimed a nol_carryback from to in the amount of dollar_figure as set forth on his second amended return respondent disallowed the bad_debt deduction and the resulting nol_carryback dollar_figure million loan from guaranty national bank on date vip investors vip an oklahoma limited_partnership was formed to buy a sheraton hotel in oklahoma city oklahoma on that date a limited_partnership agreement was signed by the general_partner terminal drive corp terminal and by the limited partners one of whom was petitioner at that time terminal owned percent of vip petitioner owned percent and the other limited partners together owned the remaining percent of vip also on that date vip borrowed dollar_figure million from guaranty national bank guaranty in order to purchase the sheraton hotel loan from security bank on date terminal sold its 10-percent interest to petitioner and assigned him its general_partnership interest petitioner became the general_partner and 55-percent owner of vip on date vip borrowed dollar_figure from security bank security and used the proceeds to satisfy the guaranty loan a promissory note the security note was signed by petitioner as general_partner of vip the original maturity_date of the security note was date at the same time and as part of the loan transaction with security petitioner pledged to security his own certificate of deposit in the amount of dollar_figure as collateral sale to michael grossman on date over year after the original maturity_date of the security note vip sold the sheraton hotel to michael grossman without assuming the security note mr grossman gave vip a promissory note the grossman note dated date for dollar_figure maturing on date also on date mr grossman gave vip a replacement promissory note the replacement note dated date for dollar_figure maturing on date which he signed as michael grossman trustee the replacement note was given in renewal extension of the grossman note note renewal default and offset by security bank after the original maturity_date on the security note passed security and vip executed a deferral agreement several times extending the maturity_date to later dates and providing that the lender secured party by acceptance of the interest payment shown below agrees to extend the maturity and the due_date of the final payment as follows although it is unclear that the following deferral agreements represent a complete record each one extended the maturity_date of the note as follows deferral agreement dated note extended to date date date date date date date date similarly security sent a note notice to vip several times after the original maturity_date of date calling for interest payments although it is unclear that the following note notices represent a complete record each one provided a new due_date in response to which petitioner made interest payments as follows new due_date interest_paid date date date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure each interest payment resulted in the renewal and deferral of the due_date of the security note all of the payments made by petitioner to security prior to were for interest only petitioner could not have retrieved his pledged certificate of deposit from security because the certificate of deposit was collateral for the loan on date security informed petitioner by letter that on date the security loan had matured and the bank was unable to further extend it the letter stated that the security loan had not been paid requested payment and stated that if payment was not made the bank would be compelled to pay off the loans out of the various certificates of deposit which are pledged to secure the loans security used the certificate of deposit to pay off the security note sometime after date guaranty agreement after the transfer of its interest in the sheraton hotel to mr grossman vip had no assets other than the replacement note vip would not have been able to secure the security loan without posting adequate collateral petitioner's certificate of deposit was taken to pay not only the security note but also two other loans that of petitioner and of gemini management worthlessness year and existence petitioner expected that payments from the replacement note would allow him to pay off the security note although the maturity_date of the replacement note was date petitioner believed that mr grossman was going to pay it within days of the issuance date in january of in january of security told petitioner that the security note had not been paid during petitioner pursued mr grossman on a regular basis to pay the replacement note he called mr grossman and his lawyers sent mr grossman demand letters and finally sued mr grossman in march of no evidence was presented regarding the financial condition of mr grossman except petitioner's oral testimony that mr grossman had no assets and had filed for bankruptcy the limited partners of vip believed that mr grossman had assets worth pursuing petitioner as general_partner of vip attempted to collect on the replacement note through legal action during the year on date petitioner as general_partner of vip sent a written notice of default and demand for payment in full of the grossman note to mr grossman but not on the replacement note on date vip filed a petition in the oklahoma county state of oklahoma district_court suing mr grossman on the replacement note on date mr grossman filed an amended answer alleging inter alia that he signed the replacement note to vip in his capacity as trustee not in a personal capacity and if obligated at all can only be obligated in that capacity on date vip sent mr grossman a request for admissions and interrogatories and in his answer mr grossman stated that he signed the replacement note only in his capacity as trustee for the oklahoma city hotel joint_venture the joint_venture the joint_venture was composed of m g financial corp inc m g and mbg financial corp inc mbg on date vip filed an amended petition to join as codefendants m g and mbg on date vip obtained a default judgement against m g and mbg in the amount of dollar_figure plus interest on date vip filed an affidavit of judgment in the case the record however is devoid of any evidence regarding the financial condition of either m g or mbg there was no evidence that those entities were insolvent or without assets from which to collect at any time much less in the claimed loss_year opinion the issue is whether petitioner is entitled to a nol_carryback from to the answer to this question depends upon whether petitioner is entitled to a business_bad_debt deduction in under sec_166 that bad_debt deduction stems from petitioner's alleged payment of the security note that he guaranteed petitioner claims that he paid the security note in and therefore is entitled to a business_bad_debt deduction in petitioner contends and respondent concedes that if petitioner is entitled to a business_bad_debt deduction in then he is entitled to carryback the resulting nol pursuant to sec_172 to the taxable_year the year in issue respondent disallowed petitioner's bad_debt deduction and argues that any debt which may have been owed by vip to petitioner due to petitioner's right of subrogation arising from his guarantee of the security note did not become worthless in although not explicitly stated in any documents in the continued the year claimed by petitioner and petitioner as guarantor did not pay the security note in the year claimed by petitioner and therefore petitioner is not entitled to a bad_debt deduction in because we find that the issue of worthlessness is determinative of petitioner's right to a bad_debt deduction in the instant case we shall address that issue first sec_166 provides that a taxpayer may deduct any debt that becomes wholly or partially worthless within the taxable_year under sec_166 worthless business bad_debts are fully deductible from ordinary_income the parties do not dispute the existence of a bona_fide debt between vip and security the parties do dispute whether petitioner paid vip's debt as guarantor and if so whether petitioner incurred a debt that became worthless during the taxable_year petitioner bears the burden of proving that the debt became worthless in the year in which it was claimed that such worthlessness resulted in a nol and that the nol is eligible to be carried back to the taxable_year rule a there i sec_2 continued record under oklahoma state law petitioner would have an equitable right of subrogation if he paid the vip note in his capacity as guarantor moore v white p 2d okla additionally if we find that petitioner did pay vip's debt as guarantor and that the debt became worthless in respondent argues that such loss is a nonbusiness_bad_debt and therefore the loss is a short-term_capital_loss which does not give rise to a nol_carryback see sec_166 no standard test or formula for determining worthlessness within a given taxable_year 77_tc_582 worthlessness is a question of fact sec_1_166-2 income_tax regs a debt becomes worthless in the year in which identifiable events clearly mark the futility of any hope of further recovery 57_tc_848 in order for us to find that petitioner qualified for a bad_debt deduction petitioner must prove that his right of subrogation against vip became worthless in the year in which it is claimed as a deduction 352_us_82 106_tc_312 sec_1_166-9 income_tax regs petitioner has not shown the futility of any hope of recovery under his right of subrogation after the sale to mr grossman vip still had one asset namely the replacement note in date petitioner after many attempts at collection had vip initiate suit against mr grossman in order to collect on the replacement note in date vip amended its petition against mr grossman to include m g and mbg as defendants in date the district_court for oklahoma county decreed that petitioner was entitled to a judgment jointly and severally against m g and mbg in the amount of dollar_figure plus interest and attorney sec_4 although this amount is less than the amount of the debt continued fees additionally in date vip filed an affidavit of judgment against m g and mbg petitioner offered no evidence of the financial condition of either m g or mbg recovery_of any portion of the dollar_figure judgment would have dramatically improved vip's financial condition given these facts we cannot conclude that petitioner's right of subrogation was worthless accordingly petitioner has not carried his burden of showing that he had a debt which was worthless at the end of to reflect the foregoing decision will be entered for respondent continued petitioner claims became worthless petitioner did not argue and we need not decide that the debt was partially worthless
